DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 (referred to as reference claims 1-16) of U.S. Patent No. 11,248,776. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of claims 1-17 are found to be anticipated by corresponding limitations in reference claims 1-16 as shown in bold for same language and in italics for similar language and word arrangement, in the comparison chart below.

Claims 1-17 of present US Patent Application No. 17/573,204.
Reference claims 1-16 of US Patent No. 11,248,776 B2.
1. A mounting bracket for flush mounting a lighting device, the mounting bracket comprising: a first planar member and a second planar member, at least one of the first and second planar members having a center, and one or two transverse members disposed at opposite ends of at least one of the first and second planar members, wherein at least one of the first and second planar members includes two adjacent openings and a receiving member offset from the center of the at least one of the first and second planar members, the receiving member being positioned intermediate the two openings.
1. A mounting bracket for flush mounting a lighting device, the mounting bracket comprising: a first planar member and a second planar member each having a center and a longitudinal axis, and one or two transverse members disposed at opposite ends of at least one of the first and second planar members, wherein: at least one of the first and second planar members includes two adjacent openings and a receiving member offset from the center of the at least one of the first and second planar members, the receiving member being positioned intermediate the two openings, and the longitudinal axes of the first and second planar members are oriented perpendicular relative to one another.
2. The mounting bracket of Claim 1, wherein the receiving member is configured to have a clip member of a tether of the lighting device secured thereto.
2. The mounting bracket of claim 1, wherein the receiving member is configured to have a clip member of a tether of the lighting device secured thereto.
3. The mounting bracket of Claim 1, wherein: the mounting bracket further comprises at least one attachment mechanism mating element disposed on an end of one of the one or two transverse members; and the at least one attachment mechanism mating elements is configured to engage a corresponding attachment mechanism disposed on the lighting device to secure the lighting device to the mounting bracket.
3. The mounting bracket of claim 1, wherein: the mounting bracket further comprises at least one attachment mechanism mating element disposed on an end of one of the one or two transverse members; and the at least one attachment mechanism mating elements is configured to engage a corresponding attachment mechanism disposed on the lighting device to secure the lighting device to the mounting bracket.
4. The mounting bracket of Claim 3, wherein the at least one attachment mechanism mating element extends from the end of the one of the one or two transverse members such that at least a portion of the at least one attachment mechanism is not parallel to the one of the one or two transverse members.
4. The mounting bracket of claim 3, wherein the at least one attachment mechanism mating element extends from the end of the one of the one or two transverse members such that at least a portion of the at least one attachment mechanism is not parallel to the one of the one or two transverse members.
5. The mounting bracket of Claim 3, wherein the one or two transverse members both lie in a first plane, the first plane being perpendicular to a second plane in which the planar member lies.
5. The mounting bracket of claim 3, wherein the one or two transverse members both lie in a first plane, the first plane being perpendicular to a second plane in which the planar member lies.
6. The mounting bracket of Claim 5, wherein the at least one attachment mechanism mating element lies in a third plane parallel to and spaced apart from the second planes, the second and third planes being spaced apart relative to one another by a length of the two transverse members.
6. The mounting bracket of claim 5, wherein the at least one attachment mechanism mating element lies in a third plane parallel to and spaced apart from the second planes, the second and third planes being spaced apart relative to one another by a length of the two transverse members.
7. The mounting bracket of Claim 1, wherein each of the first and second planar members has a respective longitudinal axis, the respective longitudinal axes being oriented perpendicular relative to one another.
1. A mounting bracket for flush mounting a lighting device, the mounting bracket comprising: a first planar member and a second planar member each having a center and a longitudinal axis, and one or two transverse members disposed at opposite ends of at least one of the first and second planar members, wherein: at least one of the first and second planar members includes two adjacent openings and a receiving member offset from the center of the at least one of the first and second planar members, the receiving member being positioned intermediate the two openings, and the longitudinal axes of the first and second planar members are oriented perpendicular relative to one another.
8. A mounting bracket for flush mounting a lighting device, the mounting bracket comprising: two elongated planar members each having a center positioned on a primary axis, the two respective centers each being superimposed relative to one another, and at least one transverse members disposed at opposite ends of at least one of the at least two elongated planar members, wherein the at least one of the at least two elongated planar members includes two adjacent openings and a receiving member offset from the center of the planar member, the receiving member being positioned intermediate the two openings.
7. A mounting bracket for flush mounting a lighting device, the mounting bracket comprising: two elongated planar members each having a center positioned on a primary axis, the two respective centers each being superimposed relative to one another, and one or two transverse members disposed at opposite ends of at least one of the at least two elongated planar members, wherein: the at least one of the at least two elongated planar members includes two adjacent openings and a receiving member offset from the center of the planar member, the receiving member being positioned intermediate the two openings, and the primary axis of each of the two elongated planar members is perpendicular relative to the primary axis of another of the two elongated planar members.
9. The mounting bracket of Claim 8, wherein the receiving member is configured to have a clip member of a tether of the lighting device secured thereto.
8. The mounting bracket of claim 7, wherein the receiving member is configured to have a clip member of a tether of the lighting device secured thereto.
10. The mounting bracket of Claim 8, wherein: the mounting bracket further comprises at least one attachment mechanism mating element disposed on an end of one of the one or two transverse members opposite the planar member; and the at least one attachment mechanism mating elements is configured to engage a corresponding attachment mechanism disposed on the lighting device to secure the lighting device to the mounting bracket.
9. The mounting bracket of claim 7, wherein: the mounting bracket further comprises at least one attachment mechanism mating element disposed on an end of one of the one or two transverse members opposite the planar member; and the at least one attachment mechanism mating elements is configured to engage a corresponding attachment mechanism disposed on the lighting device to secure the lighting device to the mounting bracket.
11. The mounting bracket of Claim 10, wherein the at least one attachment mechanism mating element extends from the end of the one of the one or two transverse members such that at least a portion of the at least one attachment mechanism is not parallel to the one of the one or two transverse members.
10. The mounting bracket of claim 9, wherein the at least one attachment mechanism mating element extends from the end of the one of the one or two transverse members such that at least a portion of the at least one attachment mechanism is not parallel to the one of the one or two transverse members.
12. The mounting bracket of Claim 10, wherein the one or two transverse members both lie in a first plane, the first plane being perpendicular to a second plane in which the planar member lies.
11. The mounting bracket of claim 9, wherein the one or two transverse members both lie in a first plane, the first plane being perpendicular to a second plane in which the planar member lies.
13. The mounting bracket of Claim 12, wherein the at least one attachment mechanism mating element lies in a third plane parallel to and spaced apart from the second planes, the second and third planes being spaced apart relative to one another by a length of the two transverse members.
12. The mounting bracket of claim 11, wherein

 the at least one attachment mechanism mating 

element lies in a third plane parallel to and 

spaced apart from the second planes, the 

second and third planes being spaced apart 

relative to one another by a length of the two 

transverse members.
14. A mounting bracket for flush mounting a lighting device, the mounting bracket comprising: two elongated planar members each having a respective longitudinal axis and a respective center, each of the two elongated planar members lying in one of a first plane or a second plane that are each parallel with one another, and at least one transverse members disposed in a third plane and at opposite ends of one of the at least two elongated planar members, wherein: the one of the at least two elongated planar members includes two adjacent openings and a receiving member offset from the center of the planar member, the receiving member being positioned intermediate the two openings, and the third plane is perpendicular to both the first and the second plane.
13. A mounting bracket for flush mounting a lighting device, the mounting bracket comprising: two elongated planar members each having a respective longitudinal axis and a respective center that is positioned on the respective longitudinal axis, each of the two elongated planar members lying in one of a first plane or a second plane that are each parallel with one another, and one or two transverse members disposed in a third plane and at opposite ends of one of the at least two elongated planar members, wherein: the one of the at least two elongated planar members includes two adjacent openings and a receiving member offset from the center of the planar member, the receiving member being positioned intermediate the two openings, the third plane is perpendicular to both the first and the second plane, and the primary axis of each of the two elongated planar members is perpendicular relative to the primary axis of another of the two elongated planar members.
15. The mounting bracket of Claim 14, wherein the receiving member is configured to have a clip member of a tether of the lighting device secured thereto.
14. The mounting bracket of claim 13, wherein the receiving member is configured to have a clip member of a tether of the lighting device secured thereto.
16. The mounting bracket of Claim 14, wherein: the mounting bracket further comprises at least one attachment mechanism mating element disposed on an end of one of the one or two transverse members opposite the planar member; and the at least one attachment mechanism mating elements is configured to engage a corresponding attachment mechanism disposed on the lighting device to secure the lighting device to the mounting bracket.
15. The mounting bracket of claim 13, wherein: the mounting bracket further comprises at least one attachment mechanism mating element disposed on an end of one of the one or two transverse members opposite the planar member; and the at least one attachment mechanism mating elements is configured to engage a corresponding attachment mechanism disposed on the lighting device to secure the lighting device to the mounting bracket.
17. The mounting bracket of Claim 16, wherein the at least one attachment mechanism mating element extends from the end of the one of the one or two transverse members such that at least a portion of the at least one attachment mechanism is not parallel to the one of the one or two transverse members.
16. The mounting bracket of claim 15, wherein the at least one attachment mechanism mating element extends from the end of the one of the one or two transverse members such that at least a portion of the at least one attachment mechanism is not parallel to the one of the one or two transverse members.



Claim Objections
Claims 4, 11, and 17 are objected to because of the following informalities:  
Claim 4 line 3 recites “the at least one attachment mechanism” is lacking the last few words “mating element” as presented on lines 1-2 as “the at least one attachment mechanism mating element”. 
 Claim 11 line 3 recites “the at least one attachment mechanism” is lacking the last few words “mating element” as presented on lines 1-2 as “the at least one attachment mechanism mating element”.
Claim 17 line 3 recites “the at least one attachment mechanism” is lacking the last few words “mating element” as presented on lines 1-2 as “the at least one attachment mechanism mating element”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BUCHER et al (US 6,653,558 B1).
Regarding claim 1, BUCHER discloses a mounting bracket (bracket assembly 10 in Figs.1-4, col.5 line 12 to col.6 line 36) for flush mounting a lighting device (fixture 12 in Figs.1-4 described to be a light ceiling fan and light fixture in col.5 lines 14 and 31), the mounting bracket (10) comprising: a first planar member (Figs.1-4 show male subbracket 18 having a middle planar portion of the U-shaped mounting plate 22 described in col.5 lines 27-29) and a second planar member (Figs.1-5 show female subbracket 20 comprising a generally flat mounting plate 32 having center hole 32H described in col.5 lines 43-45), at least one of the first and second planar members (22 of 18, 32 of 20) having a center (col.5 lines 32-34 describe a threaded stud 28 being coupled through a hole in the plate 22 and secured by nuts 30A-30B, where threaded stud 28 and nuts 30A-30B appear centrally disposed through/on mounting plate 22 of male subbracket 18, and col.5 lines lines 44-45 describe flat mounting plate 32 having center hole 32H which receives threaded stud 28 in Figs.3-4), and one or two transverse members (Figs.1-4 show male subbracket 18 having vertical portions disposed between and connecting ends of plate 22 and legs 24, Figs.1-5 show female subbracket 20 having at least one or pair of vertical tabs at opposite ends) disposed at opposite ends of at least one of the first and second planar members (18, 20), wherein at least one of the first and second planar members (18, 20) includes two adjacent openings (Figs.1-5 show the female bracket 20 and described in col.5 lines 60-64 as having fasteners 42 as being disposed on and through mounting plate 32 which apparently are holes accommodating the fasteners 42 and adjacent to corresponding mounting holes 34 in Fig.2, where holes accommodating fasteners 42 and mounting holes 34 are offset the center hole 32H of mounting plate 32) and a receiving member offset (Figs.2-5 show female subbracket 20 having connection portions of mounting plate 32 disposed between the holes around fasteners 42 and corresponding mounting holes 34) and from the center (col.5 lines 44-45 describes flat mounting plate 32 having center hole 32H) of the at least one of the first and second planar members (18, 20), the receiving member (Figs.2-5 show female subbracket 20 having connection portions of mounting plate 32 disposed between the holes around fasteners 42 and corresponding mounting holes 34) being positioned intermediate the two openings (the holes in Figs.2-5 around fasteners 42 disposed adjacent mounting holes 34).
Regarding claim 3, BUCHER discloses the mounting bracket (bracket assembly 10 in Figs.1-4, col.5 line 12 to col.6 line 36) further comprising at least one attachment mechanism mating element (Figs.1-2 shows mounting plate 22 of male subbracket 18 having radially extending flanged legs 24 described in col.5 lines 28-29) disposed on an end of one of the one or two transverse members (Figs.1-4 show male subbracket 18 having vertical portions disposed between and connecting ends of plate 22 and legs 24); and the at least one attachment mechanism mating elements (24) is configured (by fasteners identified as threaded fasteners, rivets, and threaded stud 26 shown in Figs.1-4) to engage a corresponding attachment mechanism (Figs.1-4 show different perspectives of openings fitted by threaded studs 26 that extend therethrough of the top surface 12T of the fixture 12, col.5 lines 29-33) disposed on the lighting device (12) to secure the lighting device to the mounting bracket (12).
Regarding claim 4, BUCHER discloses wherein the at least one attachment mechanism mating element (Figs.1-2 shows mounting plate 22 of male subbracket 18 having radially extending flanged legs 24 described in col.5 lines 28-29) extends from the end of the one of the one or two transverse members (Figs.1-4 show male subbracket 18 having vertical portions disposed between and connecting ends of plate 22 and legs 24) such that at least a portion of the at least one attachment mechanism (24) is not parallel (Figs.1-4 show angular or step arrangement) to the one of the one or two transverse members (Figs.1-4 show male subbracket 18 having vertical portions disposed between and connecting ends of plate 22 and legs 24).
Regarding claim 5, BUCHER discloses wherein the one or two transverse members (Figs.1-4 show male subbracket 18 having vertical portions disposed between and connecting ends of plate 22 and legs 24) both lie in a first plane (vertical as best viewed in Figs.3-4), the first plane (vertical as best viewed in Figs.3-4) being perpendicular to a second plane (horizontal plane along mounting plate 22 as best viewed in Figs.3-4) in which the planar member (mounting plate 22) lies.
Regarding claim 6, BUCHER discloses wherein the at least one attachment mechanism mating element (Figs.1-2 shows mounting plate 22 of male subbracket 18 having radially extending flanged legs 24 described in col.5 lines 28-29) lies in a third plane (horizontal plane along flanged legs 24 as best viewed in Figs.3-4) parallel to and spaced apart from the second planes (horizontal plane along mounting plate 22 as best viewed in Figs.3-4), the second and third planes (horizontal plane along mounting plate 22 and horizontal plane along flanged legs 24 as best viewed in Figs.3-4) being spaced apart (Figs.3-4) relative to one another by a length of the two transverse members (Figs.1-4 show male subbracket 18 having vertical portions disposed between and connecting ends of plate 22 and legs 24).
Regarding claim 8, BUCHER discloses a mounting bracket (bracket assembly 10 in Figs.1-4, col.5 line 12 to col.6 line 36) for flush mounting a lighting device (fixture 12 in Figs.1-4 described to be a light ceiling fan and light fixture in col.5 lines 14 and 31), the mounting bracket (10) comprising: two elongated planar members (Figs.1-4 show male subbracket 18 having a middle planar portion of the U-shaped mounting plate 22 described in col.5 lines 27-29 where the middle planar portion 22 appears having longer length than width, Figs.1-5 show female subbracket 20 comprising a generally flat mounting plate 32 having center hole 32H described in col.5 lines 43-45 where the mounting plate has longer length than width) each having a center (Figs.1-5 show threaded stud 28 that appears disposed centrally of mounting plate 22 of male subbracket 18 and described in col.5 lines 32-35 to be coupled through a hole in plate 22 and secured by threaded nuts 30A and 30B, Fig.2 shows center hole 32H of flat mounting plate 32 of female subbracket 20 described in col.5 lines 42-44 and receiving threaded stud 28 in Figs.3-4) positioned on a primary axis (inherently along lengths of middle planar portion 22 and of flat mounting plate 32), the two respective centers (28, 30A, 32H) each being superimposed relative to one another (Fig.4), and at least one transverse members (Figs.1-4 show male subbracket 18 having vertical portions disposed between and connecting ends of plate 22 and legs 24, Figs.1-5 show female subbracket 20 having at least one or pair of vertical tabs at opposite ends) disposed at opposite ends of at least one of the at least two elongated planar members (22 of 18 or 32 of 20), wherein the at least one of the at least two elongated planar members (22 of 18 or 32 of 20) includes two adjacent openings (Figs.1-5 show the female bracket 20 and described in col.5 lines 60-64 as having fasteners 42 as being disposed on and through mounting plate 32 which apparently are holes accommodating the fasteners 42 and adjacent to corresponding mounting holes 34 in Fig.2, where holes accommodating fasteners 42 and mounting holes 34 are offset the center hole 32H of mounting plate 32) and a receiving member offset (Figs.2-5 show female subbracket 20 having connection portions of mounting plate 32 disposed between the holes around fasteners 42 and corresponding mounting holes 34) from the center (col.5 lines 44-45 describes flat mounting plate 32 having center hole 32H) of the planar member (32 of 20), the receiving member (Figs.2-5 show female subbracket 20 having connection portions of mounting plate 32 disposed between the holes around fasteners 42 and corresponding mounting holes 34) being positioned intermediate the two openings (the holes in Figs.2-5 around fasteners 42 disposed adjacent mounting holes 34).
Regarding claim 10, BUCHER discloses the mounting bracket (bracket assembly 10 in Figs.1-4, col.5 line 12 to col.6 line 36) further comprising at least one attachment mechanism mating element (Figs.1-2 shows mounting plate 22 of male subbracket 18 having radially extending flanged legs 24 described in col.5 lines 28-29) disposed on an end of one of the one or two transverse members (Figs.1-4 show male subbracket 18 having vertical portions disposed between and connecting ends of plate 22 and legs 24); and the at least one attachment mechanism mating elements (24) is configured (by fasteners identified as threaded fasteners, rivets, and threaded stud 26 shown in Figs.1-4) to engage a corresponding attachment mechanism (Figs.1-4 show different perspectives of openings fitted by threaded studs 26 that extend therethrough of the top surface 12T of the fixture 12, col.5 lines 29-33) disposed on the lighting device (12) to secure the lighting device to the mounting bracket (12).
Regarding claim 11, BUCHER discloses wherein the at least one attachment mechanism mating element (Figs.1-2 shows mounting plate 22 of male subbracket 18 having radially extending flanged legs 24 described in col.5 lines 28-29) extends from the end of the one of the one or two transverse members (Figs.1-4 show male subbracket 18 having vertical portions disposed between and connecting ends of plate 22 and legs 24) such that at least a portion of the at least one attachment mechanism (24) is not parallel (Figs.1-4 show angular or step arrangement) to the one of the one or two transverse members (Figs.1-4 show male subbracket 18 having vertical portions disposed between and connecting ends of plate 22 and legs 24).
Regarding claim 12, BUCHER discloses wherein the one or two transverse members (Figs.1-4 show male subbracket 18 having vertical portions disposed between and connecting ends of plate 22 and legs 24) both lie in a first plane (vertical as best viewed in Figs.3-4), the first plane (vertical as best viewed in Figs.3-4) being perpendicular to a second plane (horizontal plane along mounting plate 22 as best viewed in Figs.3-4) in which the planar member (mounting plate 22) lies.
Regarding claim 13, BUCHER discloses wherein the at least one attachment mechanism mating element (Figs.1-2 shows mounting plate 22 of male subbracket 18 having radially extending flanged legs 24 described in col.5 lines 28-29) lies in a third plane (horizontal plane along flanged legs 24 as best viewed in Figs.3-4) parallel to and spaced apart from the second planes (horizontal plane along mounting plate 22 as best viewed in Figs.3-4), the second and third planes (horizontal plane along mounting plate 22 and horizontal plane along flanged legs 24 as best viewed in Figs.3-4) being spaced apart (Figs.3-4) relative to one another by a length of the two transverse members (Figs.1-4 show male subbracket 18 having vertical portions disposed between and connecting ends of plate 22 and legs 24).
Regarding claim 14, BUCHER discloses a mounting bracket (bracket assembly 10 in Figs.1-4, col.5 line 12 to col.6 line 36) for flush mounting a lighting device (fixture 12 in Figs.1-4 described to be a light ceiling fan and light fixture in col.5 lines 14 and 31), the mounting bracket (10) comprising: two elongated planar members (Figs.1-4 show male subbracket 18 having a middle planar portion of the U-shaped mounting plate 22 described in col.5 lines 27-29 where the middle planar portion 22 appears having longer length than width, Figs.1-5 show female subbracket 20 comprising a generally flat mounting plate 32 having center hole 32H described in col.5 lines 43-45 where the mounting plate has longer length than width) each having a respective longitudinal axis (inherently along lengths of middle planar portion 22 and of flat mounting plate 32) and a respective center (Figs.1-5 show threaded stud 28 that appears disposed centrally of mounting plate 22 of male subbracket 18 and described in col.5 lines 32-35 to be coupled through a hole in plate 22 and secured by threaded nuts 30A and 30B, Fig.2 shows center hole 32H of flat mounting plate 32 of female subbracket 20 described in col.5 lines 42-44 and receiving threaded stud 28 in Figs.3-4), each of the two elongated planar members (22 of 18, 32 of 20) lying in one of a first plane (Figs.3-4 shows flat horizontal planar profile of middle portion of mounting plate 22 of male subbracket 18) or a second plane (Fig.5 shows planar perspective of mounting plate 32 of female subbracket 20 and Figs.3-4 shows flat horizontal planar profile of mounting plate 32 not labeled but labeled by its associated parts 32H, 34, 42) of that are each parallel with one another (Figs.3-4), and at least one transverse members (Figs.1-4 show male subbracket 18 having vertical portions disposed between and connecting ends of plate 22 and legs 24, Figs.1-5 show female subbracket 20 having at least one or pair of vertical tabs at opposite ends) disposed in a third plane (Figs.3-4 shows vertical portions disposed between and connecting ends of plate 22 and legs 24 forming vertical planes between horizontal plate 22 and legs 24, Figs.3-5 show female subbracket 20 having at least one or pair of vertical tabs aligned within respective vertical planes at opposite ends of mounting plate 32 in Fig.5 not labeled in Figs.3-4 but labeled by its associated parts 32H, 34, 42) and at opposite ends of one (mounting plate 22 of male subbracket 18) of the at least two elongated planar members (22 of 18, 32 of 20), wherein: the one (32 of 20) of the at least two elongated planar members (22 of 18, 32 of 20) includes two adjacent openings (Figs.1-5 show the female bracket 20 and described in col.5 lines 60-64 as having fasteners 42 as being disposed on and through mounting plate 32 which apparently are holes accommodating the fasteners 42 and adjacent to corresponding mounting holes 34 in Fig.2, where holes accommodating fasteners 42 and mounting holes 34 are offset the center hole 32H of mounting plate 32) and a receiving member offset (Figs.2-5 show female subbracket 20 having connection portions of mounting plate 32 disposed between the holes around fasteners 42 and corresponding mounting holes 34) from the center (col.5 lines 44-45 describes flat mounting plate 32 having center hole 32H) of the planar member (32 of 20), the receiving member (Figs.2-5 show female subbracket 20 having connection portions of mounting plate 32 disposed between the holes around fasteners 42 and corresponding mounting holes 34) being positioned intermediate the two openings (the holes in Figs.2-5 around fasteners 42 disposed adjacent mounting holes 34), and the third plane (Figs.3-4 shows vertical portions disposed between and connecting ends of plate 22 and legs 24 forming vertical planes between horizontal plate 22 and legs 24, Figs.3-5 show female subbracket 20 having at least one or pair of vertical tabs aligned within respective vertical planes at opposite ends of mounting plate 32 in Fig.5 not labeled in Figs.3-4 but labeled by its associated parts 32H, 34, 42) is perpendicular (Figs.3-4) to both the first (Figs.3-4 shows flat horizontal planar profile of middle portion of mounting plate 22 of male subbracket 18) and the second plane (Fig.5 shows planar perspective of mounting plate 32 of female subbracket 20 and Figs.3-4 shows flat horizontal planar profile of mounting plate 32 not labeled but labeled by its associated parts 32H, 34, 42).
Regarding claim 16, BUCHER discloses the mounting bracket (bracket assembly 10 in Figs.1-4, col.5 line 12 to col.6 line 36) further comprising at least one attachment mechanism mating element (Figs.1-2 shows mounting plate 22 of male subbracket 18 having radially extending flanged legs 24 described in col.5 lines 28-29) disposed on an end of one of the one or two transverse members (Figs.1-4 show male subbracket 18 having vertical portions disposed between and connecting ends of plate 22 and legs 24); and the at least one attachment mechanism mating elements (24) is configured (by fasteners identified as threaded fasteners, rivets, and threaded stud 26 shown in Figs.1-4) to engage a corresponding attachment mechanism (Figs.1-4 show different perspectives of openings fitted by threaded studs 26 that extend therethrough of the top surface 12T of the fixture 12, col.5 lines 29-33) disposed on the lighting device (12) to secure the lighting device to the mounting bracket (12).
Regarding claim 17, BUCHER discloses wherein the at least one attachment mechanism mating element (Figs.1-2 shows mounting plate 22 of male subbracket 18 having radially extending flanged legs 24 described in col.5 lines 28-29) extends from the end of the one of the one or two transverse members (Figs.1-4 show male subbracket 18 having vertical portions disposed between and connecting ends of plate 22 and legs 24) such that at least a portion of the at least one attachment mechanism (24) is not parallel (Figs.1-4 show angular or step arrangement) to the one of the one or two transverse members (Figs.1-4 show male subbracket 18 having vertical portions disposed between and connecting ends of plate 22 and legs 24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
SCOGGIN (US 9,714,760 B2) shows perpendicularly oriented mounting bars (16, 18) disposed engaged at a common center, and each bar having couplers 26 and tabs 66 at opposite ends.  KIM (KR 101398387 B1 includes merged English translation) shows in Figs.1-4 and 6-10 a top mounting bracket 28 that is substantially planar and bottom connecting piece 20 that appears to be a low-profile or relatively planar rectangle member, each (28, 20) having at respective opposite ends formed with transverse members as jaws (30, 30’) extending from bracket 28 and engaging portions 18 with further guide ribs 18a, each (28, 20) having adjacent holes (22) that are offset from respective centers, where the connecting piece 20 connects to lamp bodies (12 in Fig.1) by guide ribs 18a engaging into guide grooves 14, and Fig.9 shows ceiling mounted mounting bracket 28 removably connecting the connecting piece 20.  LAY et al (US 9,188,290) show in Fig.9G fixture 900 described in col.14 line 43 to col.15 line 6, where mount bracket 912 and back housing 954 have planar profiles having at opposite ends transverse members.   KERR, JR (US 2003/0060067 A1) shows in Figs.1-2, a mounting slide 14 described with C-shaped cross-section where Fig.2 shows more of a planar body formed with threaded bores 31 and key-hole slots 27 some of which form adjacent openings offset from center and formed with C or L shaped transvers members that slidingly engage with hanging slide 15 of bell 14 of a ceiling lamp, and a cover plate as second planar member having keyhole slots 24 and attached to planar body of mounting slide 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-W 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

December 13, 2022
AC